DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 7, 10-12, 14 and 21 were rejected in Office Action mailed on 07/24/2020.
Applicant filed a response and amended claim 1, 3, and 10. Claims 8-9 and 13 were previously canceled.
Claims 1-7, 10-12, and 14-21 are currently pending in the application, of claims 6 and 15-20 are withdrawn from consideration.
The merits of claims 1-5, 7, 10-12, 14 and 21 are addressed below.

Claim Objections
Claims 3 is objected to because of the following informalities:  
In claim 3, line 1, “where in the solid electrolyte” should read - -The electrochemical cell of claim 1, wherein the solid electrolyte- -.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, 10-12, 14 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 requires a positive electrode including a first active material and only a first solid conductive material. This amendment does not appear to be supported by the originally filed disclosure. The examiner was unable to find where the originally filed specification contemplated the positive electrode including a first active material and only a first solid conductive material. Therefore, it is not clear whether Applicant was in possession of the electrochemical cell as recited in the instant claim. Clarification or amendment to the limitation that fall within the scope of the originally filed application is required. 
Claim 1 requires a negative electrode including a second active material and only a second solid conductive material. This amendment does not appear to be supported by the originally filed disclosure. The examiner was unable to find where the originally filed specification contemplated the negative electrode including a second active material and only a second solid conductive material. Therefore, it is not clear whether Applicant was in possession of the electrochemical cell as recited in the instant claim. Clarification or amendment to the limitation that fall within the scope of the originally filed application is required.
Claim 1 requires the compound without an additional solid conductive electrolyte material. This amendment does not appear to be supported by the originally filed disclosure. The examiner was unable to find where the originally filed specification contemplated the compound without an additional solid conductive electrolyte material. Therefore, it is not clear whether Applicant was in possession of the electrochemical cell as recited in the instant claim. Clarification or amendment to the limitation that fall within the scope of the originally filed application is required.
Regarding dependent claims 2-5 and 7, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale. 
Claim 10 requires at least one of the positive and negative electrodes includes only an electronically doped solid electrolyte with an electronic charger for increasing an electronic conductivity of the compound. This amendment does not appear to be supported by the originally filed disclosure. The examiner was unable to find where the originally filed specification contemplated the positive and negative electrodes includes only an electronically doped solid electrolyte with an electronic charger for increasing an electronic conductivity of the compound. Therefore, it is not clear whether Applicant was in possession of the electrochemical cell as recited in the instant claim. Clarification or amendment to the limitation that fall within the scope of the originally filed application is required.
claims 11-12, and 14, these claims do not remedy the deficiencies of parent claim 10 noted above, and are rejected for the same rationale. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the compound" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 10-12, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Onodera (U.S. Patent Application Publication 2015/0295224) in view of Kim et al. (U.S. Patent Application Publication 2019/0036159) and in the alternative, in view of Visco et al. (U.S. Patent Application Publication 2014/0170465).
Regarding claim 1, Onodera teaches an electrochemical cell (i.e., all-solid battery) (1) (paragraph [0018]-[0019]) (see figure 1) comprising:

a negative electrode (i.e., anode layer) (2B) (paragraph [0018]) including a second active material (i.e., anode active material particles) (10B) (paragraph [0019]) and only a second solid conductive material (i.e., solid electrolyte ) (20B) (paragraph [0019]) (see figure 1); and
a separator (i.e., solid electrolyte layer) (2C) between the positive and negative electrodes (paragraph [0018]) (see figure 1).
Onodera teaches the separator includes a solid electrolyte such as LLZO which is known to be non-electronically conductive (i.e., the solid electrolyte layer 2C is a layer containing the conventional solid electrolyte) (paragraph [0019]) (i.e., the solid electrolyte includes that of oxide including LLZO) (paragraph [0036], [0040]). 
Onodera teaches the solid conductive material including a compound selected from the group consisting of LLZO (i.e., Li7La3Zr2O12) (paragraph [0040]), perovskite, NaSICON compound (paragraph [0036[-[0041]) having an electronic charge carrier (i.e., lithium-vanadium oxide) to occupy valence states and increase electronic conductivity (i.e., solid electrolyte include lithium-vanadium oxide which provides electronic conductivity) (paragraph [0020], [0025], [0035]-[0036]). Onodera does not teach an additional solid conductive electrolyte material therefore, in the absence of a teaching which requires an additional solid conductive electrolyte material, there would not be a reason or guidance to have one.
As to the limitations reciting the solid conductive material properties (i.e, solid conductive material having both ionically and electronically conductive properties and defining 
Onodera does not explicitly disclose the solid conductive material being an electronically doped solid electrolyte.
Kim, also directed to solid electrolyte (abstract) teaches an electrochemical cell (i.e., all-solid-state lithium secondary battery) (figure 9) (paragraph [0091]-[0092]) comprising:
a positive electrode (i.e., cathode) (10) (paragraph [0092]) including a first solid mixed conductive material (i.e., mixed conductive material) (paragraph [0006]);
a negative electrode (i.e., anode) (30) (paragraph [0092]) including a first solid mixed conductive material (i.e., a mixed conductive material) (paragraph [0006])
wherein the solid mixed conductive material includes a solid conductive material having both ionically and electronically conductive properties (i.e., having both high ionic and high electronic conductivity) (paragraph [0006]) and being an electronically doped solid electrolyte including a compound consisting of lithium lanthanum zirconium oxide (i.e., gallium (Ga)-doped LLZO, gallium being the electronic charge carrier).  Kim teaches the solid electrolyte exhibit superior charge/discharge and cycle characteristics (abstract). 

In the alternative, Visco, also directed to electrochemical cells (paragraph [0100]) (100) (figure 1), teaches an electrochemical cell where an electronically doped solid electrolyte including an LLZO compound is used (paragraphs [0059]-[0073]). Visco teaches that doping different elements (being the electronic charge carriers) to the LLZO enhance performance such as chemical compatibility, ease of fabrication, reducing cost, and increasing conductivity (paragraph [0099]). 
As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the solid conductive material of Onodera to include a doped LLZO solid electrolyte as taught by Visco in order to enhance performance such as chemical compatibility, ease of fabrication, reducing cost, and increasing conductivity.   

    PNG
    media_image1.png
    602
    551
    media_image1.png
    Greyscale

Regarding claim 2, Onodera discloses the separator (i.e. solid electrolyte layer) (2C) is a separator for conducting ions between electrodes (i.e. serves as a carrier for lithium ions) (paragraph [0045]). With regards to the porous characteristic, there is no mention the layer requiring being porous. Therefore, in the absence of a teaching which requires the layer being porous there would not be a reason or guidance to have one. Nonetheless, Onodera discloses the separator can include one or more any of the materials listed from paragraphs [0020]-[0044] which none of them are described as being porous.  
Regarding claim 3, as indicated above Onodera teaches an un-doped version of the solid electrolyte which is also used for the separator (i.e., the solid electrolyte layer 2C is a layer containing the conventional solid electrolyte 30) (paragraph [0019]). 
Regarding claim 4, Onodera discloses the electrochemical cell as described above in claim 1 and 3 but it does not explicitly articulate the first solid conductive material and the 
Regarding claim 5, Onodera discloses the particles of the solid conductive material (20A) (20B) are in contact with particles of active materials (10A) (10B) (see figure 1) to form a single conductive network for ions and electronic charge carriers through at least one of the electrodes (i.e. conductivity is increased between the active material particles and the solid electrolyte) (paragraph [0024]).  
Regarding claim 7, Onodera discloses the solid conductive material is a heterogeneous composite of separate ionically conductive particles and electronically conductive particles forming a single component (i.e. conductive material separate out around of the active material) (paragraph [0053]) forming a single component functioning as a mixed ionic electronic conductor (i.e. high ionic conductivity) (paragraph [0053]).  
Regarding claim 10 and 14, Onodera teaches an electrochemical cell (i.e., all-solid battery) (1) (paragraph [0018]-[0019]) (see figure 1) comprising:
a positive electrode (i.e., cathode layer) (2A) (paragraph [0019]) including an active material (i.e., cathode active material particles) (10A) (paragraph [0019]) and an electronically ionically conductive solid material (i.e. solid electrolyte) (20A) (paragraph [0019]-[0020]) (see figure 1);
a negative electrode (i.e. anode layer) (2B) (paragraph [0018]) including an active material (i.e. active material particles) (10B) and an electronically and ionically conductive solid material (i.e. solid electrolyte) (20B) (paragraph [0019]-[0020]) (see figure 1) ; and 
a separator (i.e. solid electrolyte layer) (2C) between the positive and negative electrodes (paragraphs [0018]) (as shown in figure 1) being lithium lanthanum zirconium oxide (LLZO) (paragraphs [0045], [0036]-[0040]) which as indicated above it is not specify as being doped, 
wherein the conductive solid material in at least one of the positive and negative electrode includes only a solid electrolyte including a compound selected from the group consisting of LLZO (i.e., Li7La3Zr2O12) (paragraph [0040]), perovskite, NaSICON compound (paragraph [0036[-[0041]) having an electronic charge carrier (i.e., lithium-vanadium oxide) for increasing electronic conductivity of the compound (i.e., solid electrolyte include lithium-vanadium oxide which provides electronic conductivity) (paragraph [0020], [0025], [0035]-[0036]).
Onodera does not explicitly disclose the solid conductive material being an electronically doped solid electrolyte.

a positive electrode (i.e., cathode) (10) (paragraph [0092]) including a first solid mixed conductive material (i.e., mixed conductive material) (paragraph [0006]);
a negative electrode (i.e., anode) (30) (paragraph [0092]) including a first solid mixed conductive material (i.e., a mixed conductive material) (paragraph [0006])
wherein the solid mixed conductive material includes a solid conductive material having both ionically and electronically conductive properties (i.e., having both high ionic and high electronic conductivity) (paragraph [0006]) and being an electronically doped solid electrolyte including a compound consisting of lithium lanthanum zirconium oxide (i.e., gallium (Ga)-doped LLZO, gallium being the electronic charge carrier).  Kim teaches the solid electrolyte exhibit superior charge/discharge and cycle characteristics (abstract). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the solid conductive material of Onodera to have an electronically doped LLZO as taught by Kim in order to have superior charge/discharge and cycle characteristics. 
In the alternative, Visco, also directed to electrochemical cells (paragraph [0100]) (100) (figure 1), teaches an electrochemical cell where an electronically doped solid electrolyte including an LLZO compound is used (paragraphs [0059]-[0073]). Visco teaches that doping different elements (being the electronic charge carriers) to the LLZO enhance performance such as chemical compatibility, ease of fabrication, reducing cost, and increasing conductivity (paragraph [0099]). 

As to the redox potential and corresponding operating voltages of the positive and negative electrode, while not explicitly articulated, Onodera discloses the first solid conductive material (20A) and the second conductive material (20B) includes one or a combination of the above mentioned materials (paragraph [0037]-[0041]). Moreover, the solid conductive material constituents can be replaced by other elements if desired as long as the structure configuration is identical (paragraph 0041]). Onodera describe the solid conductive material as directly contributing for the improvement in conductivity and discharge capacity of the electrochemical cell (paragraph [0035], [0042]). As such, a skilled artisan would understand using different materials from the ones above mentioned for the solid conductive material as it is acceptable to use one or a combination of them as well as replacing constituent elements in order to predictably optimize the conductivity and discharge capacity of the electrochemical cell. Since it appears the electrode materials can be selected and combined as desired (paragraph [0035]-[0036], [0041]) and it is known in the art of electrochemistry that the redox potential is specific for each specie/material from which the operating voltage characteristic is related, it is clear that the conductive solid material from one electrode would have a redox potential different from the conductive solid material of the other electrode and the operating voltage level is designated based on the material selected as it is the difference between the two points (i.e. 
Regarding the limitations reciting the solid conductive material properties (i.e., wherein the electronic conductivity of the compound and an ionic conductivity of the compound are two orders of magnitude), since the composition of the prior art solid conductive material is substantially identical to the one claimed, it is expected that such properties would be inherent (see MPEP 2112). Still, Onodera teaches the solid conductive material includes an electronic charge carrier for increasing an electronic conductivity (i.e., lithium-vanadium oxide also provides electronic conductivity attributable to electrons generated by battery reactions) (paragraphs [0020], [0024]-[0025], [0035]-[0040]) suggesting such properties are present in the compound.

    PNG
    media_image1.png
    602
    551
    media_image1.png
    Greyscale

Regarding claim 11, Onodera discloses the separator (i.e. solid electrolyte layer) (2C) is a separator for conducting ions between electrodes (i.e. serves as a carrier for lithium ions) (paragraph [0045]). With regards to the porous characteristic, there is no mention the layer requiring being porous. Therefore, in the absence of a teaching which requires the layer being porous there would not be a reason or guidance to have one. Nonetheless, Onodera discloses the separator can include one or more any of the materials listed from paragraphs [0020]-[0044] which none of them are described as being porous.  
Regarding claim 12, Onodera discloses the particles of the solid conductive material (20A) (20B) are in contact with particles of active materials (10A) (10B) (see figure 1) to form a single conductive network for ions and electronic charge carriers through at least one of the electrodes (i.e. conductivity is increased between the active material particles and the solid electrolyte) (paragraph [0024]).   
Regarding claim 21, Onodera discloses the electrochemical cell as described above in claim 1 to include the particulars of the doped solid electrolyte being electronically and ionically conductive and including the electronic charge carrier. Since Onodera electrolyte structure and composition is substantially the same as the one claimed, such is expected to have the claimed properties of increased orders of magnitude when doped with an element. 

Response to Arguments
Applicant’s argument filed on 10/26/2020 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into 
In response to the amendments in claim 10, the previous 35 U.S.C. 112(a) for claim 10 is withdrawn from the record. However, a new rejection under 35 U.S.C. 112(a) is presented in this Office Action in view of the new amendments. 
In response to the amendments of claim 21, the previous rejection 35 U.S.C. 112(a) for claim 10 is maintained. Paragraph [0027] of the instant published application recites the MEIC is one in which the electronic and ionic conductivities are within two orders-of-magnitude whereas the claim recites the electronic conductivity of the compound is within two orders-of-magnitude of an ionic conductivity of the compound. 
In response to the amendments in claim 3, the previous claim the previous 35 U.S.C. 112(b) for claim 3 is withdrawn from the record.

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsuchida et al. (U.S. Patent Application Publication 2012/0094185).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CHRISTIAN ROLDAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723